THE    ATTORNEY    GENERAL
                        OF TEXAS

                        July 6, 1989




Honorable Bill Reimer          Opinion No.   JM-1068
Coma1 County Attorney
150 N. Seguin, Suite 318       Re:   Validity  of a contract
New Braunfels, Texas 78130     between an appraisal   district
                               and a retirement plan (RQ-1732)

Dear Mr. Reimer:

     You ask whether    the Coma1 Appraisal    District    is
authorized to enter into a contract with a private   associa-
tion under which the district would,    for the benefit    of
district employees, adopt and contribute district funds to a
"private retirement plan" offered by the association.

     An appraisal district is a political subdivision of the
state established in each county to appraise property in the
district for ad valorem tax purposes of the state and taxing
entities in the district.  Tax Code 5 6.01 et sea.

     Having reviewed the constitutional and statutory scheme
for the establishment    of retirement   plans for    public
employees in Texas, we conclude that an appraisal   district
is not authorized to enter into the contract you describe.

     Article XVI, section 67, of the Texas Constitution
provides in part that the legislature may enact general laws
establishing retirement    programs   for public officers     and
employees.    The provisions also require that the legislature
establish    retirement  systems   for various   categories    of
public officers and       employees.    Article  XVI,    section
67(c) (1) (B), of    the   constitution   provides    that   the
legislature    shall provide   for 'Ia statewide     system    of
benefits for the officers and employees of counties or other
political subdivisions    of the state in which counties       or
other political subdivisions     may voluntarily   participate."
The latter provision would apply to appraisal districts.

     By statute, V.T.C.S.  Title llOB, the legislature  has
provided for the Employees Retirement     System  for state
officers and employees, section 21.001 et sea.: the Teacher
Retirement System, section 31.001 et sea.; the Municipal
Retirement System for officers and employees of cities and




                               P. 5564
Honorable Bill Reimer - Page 2   (JM-1068)




towns, section 61.001 et sea.: a Judicial Retirement System,
sections 41.001 et sea. and 71.001 et sea.; and the County
and District  Retirement  System for counties   and certain
other political subdivisions  of the state, section   51.001
et sea. See also V.T.C.S. Title llOB, ch. 36 (participation
in private retirement program  for higher education  faculty
authorized under Optional Retirement Program).

     The legislature has also provided, in V.T.C.S. articles
62283 and 6243k, that counties and cities or towns respec-
tively may, pursuant to an election, create local retirement
programs   for their   officers and employees.       See also
V.T.C.S. arts. 6243a, 624313, 6243d-1, 6243e, 6243e-2,  6243f
(provisions for    retirement programs     for firemen    and
policemen).

     An appraisal district would appear to fall under the
definition  of "subdivision"   in section 51.001 of     the
provisions of Title llOB, V.T.C.S., for the County and
District Retirement   System   and thus   be eligible    to
participate in that system. We understand that the "private
retirement plan" which you ask about is not part of the
County and District Retirement System.1

     We find no provision    either in the constitution    or
statutes authorizing   a subdivision such as an appraisal
district to participate   in any retirement  plan other than
the public County and District Retirement System provided
for in sections 51.001 et sea. of V.T.C.S. Title 1lOB.     In
view of the detailed provisions made by the legislature    in
Title 1lOB for statewide retirement    systems for education
personnel, and state, county and district, and city officers
and employees,    and the specific authorization     for the
establishment   of local programs     for county and     city
personnel and policemen and firemen in V.T.C.S.      articles
62283, 6243k, 6243a, etc., we conclude that the absence of
provisions for a subdivision   such as an appraisal  district
to participate in a retirement plan other than the County
and District  Retirement System under Title llOB, indicates
that the legislature    did not intend to authorize      such
districts to contract and expend district       funds for a
private retirement plan.




     1. Please note also that we find no provisions of law
authorizing the operation   of such a "private retirement
plan" as part of the County and District Retirement System.




                             p. 5565
Honorable Bill Reimer - Page 3     (JM-1068)




     You also raise an issue in your request as to the
applicability of the federal Employees Retirement    Income
Securities Act (ERISA), found in chapter 18 of Title 29,
U.S.C., to such a private retirement   plan. Since we have
concluded that, under state law, the appraisal district  is
unauthorized to contract   for such a plan, we need not
address the applicability of ERISA to such a plan.

                       SUMMARY

           The Coma1 Appraisal     District  is  not
        authorized to enter into a contract with a
        private association under which the district
        would, for the benefit    of its employees,
        adopt and contribute   district  funds to a
        private retirement   plan   offered by   the
        association.




                                     JIM     MATTOX
                                     Attorney General of Texas

MARY KELLER
First Assistant Attorney General

LOU MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by William Walker
Assistant Attorney General




                              P. 5566